Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 1/13/21 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant's representative of record on 4/7/21.
The application has been amended as follows: 
In line 9 of claim 1, DELETE "includes" and INSERT --has--.
In line 13 of claim 9, DELETE "includes" and INSERT --has--.
17. (Amended) An automotive vehicle comprising: an automotive lighting apparatus comprising: a light guide comprising: a plurality of light sources that emits light of a predetermined wavelength; an elongated body spanning the light sources, the body including: an entrance face at which the light from the light sources is admitted into the light guide wherein the entrance face has disposed across its width a pattern of parallel protuberances that disperses the light from the light sources; an exit face at which the light from the light sources emanates from the light guide; and an inboard side wall and an outboard side wall extending between the entrance face and the exit face, the entrance face, the exit face, the inboard side wall and the outboard side wall , wherein the colorant formed in said light guide has a concentration by which the medium meets a color criterion and is characterized by a molar extinction coefficient that is a minimal value at the wavelength of the light with respect to at least one other colorant while being minimally absorptive at the wavelength of the light sources; and a light dispersive agent formed in the medium that establishes light scattering centers throughout the medium; the medium further comprising a first polymeric portion having a first photometric characteristic and a second polymeric portion having a second photometric characteristic; a reflector interposed between the light sources and the light guide, the reflector reflecting the light from the light sources to converge within the medium.
Allowable Subject Matter
Claims 1, 4-6, 9, 11, 13-14, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a light guide of a vehicle comprising a medium containing a colorant by which the medium meets a color criterion while being minimally absorptive at the wavelength of the light sources, wherein the colorant formed in said light guide includes a concentration by which the medium meets the color criterion and is characterized by a molar extinction coefficient that is a minimal value at the wavelength of the light with respect to at least one other colorant by which the medium meets the color criterion; a light dispersive agent formed in the medium that establishes light scattering centers throughout said medium or a portion of the medium; the medium further comprising a first polymeric portion having a first photometric characteristic and a second polymeric portion having a second photometric characteristic.

Independent claims 9 and 17 are allowed for including substantially the same allowable subject matter as that of claim 1 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875